 1   HUNTER PYLE (SBN 191125)
     CHAD SAUNDERS (SBN 257810)
 2   HUNTER PYLE LAW
 3   428 Thirteenth Street, Eleventh Floor
     Oakland, California 94612
 4   Telephone: (510) 444-4400
     Facsimile: (510) 444-4410
 5   Emails: hunter@hunterpylelaw.com;
             csaunders@hunterpylelaw.com
 6
     Attorneys for Plaintiffs RONDA AUSTIN,
 7   CHRISTOPHER CORDUCK, ERNEST DIAL,
     BILLY WAYNE GIBSON and BOBBY G. SMITH
 8

 9                             UNITED STATES DISTRICT COURT
10                          NORTHERN DISTRICT OF CALIFORNIA
11                                      OAKLAND DIVISION

12
     RONDA AUSTIN, CHRISTOPHER                      Case No. 4:16-cv-07185-HSG
13   CORDUCK, ERNEST DIAL, BILLY
     WAYNE GIBSON, and BOBBY G. SMITH,              JUDGMENT
14   on behalf of themselves and others similarly
     situated;
15
                          Plaintiffs,
16
            vs.
17
     FOODLINER, INC.,
18
                          Defendant.
19

20

21

22

23

24

25

26

27

28                                                                    Case No. 4:16-cv-07185-HSG
                                              JUDGMENT
 1          This matter came on for hearing before this Court on May 2, 2019 at 2:00 p.m., pursuant

 2   to Rule 23 of the Federal Rules of Civil Procedure and this Court’s August 17, 2018 Order

 3   Granting Motion for Preliminary Approval of Class Action Settlement (Dkt. No. 51). On May

 4   10, 2019, the Court entered an Order (the “Final Approval Order”) granting Plaintiffs’ motions

 5   for (1) final approval of class action settlement and (2) attorneys’ fees, costs, and incentive

 6   payments (in part) (Dkt. No. 61).

 7          In accordance with the Final Approval Order, and pursuant to Rules 23 and 58 of the

 8   Federal Rules of Civil Procedure, and pursuant to 29 U.S.C. § 216(b), IT IS HEREBY

 9   ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

10          1.      This Court has jurisdiction over the subject matter of the above-captioned action

11   (the “Action”), the Named Plaintiffs Ronda Austin, Christopher Corduck, Ernest Dial, Billy

12   Wayne Gibson, and Bobby G. Smith (“Named Plaintiffs”), Defendant Foodliner, Inc.

13   (“Defendant”), and all members of the Settlement Class, which is comprised of the following

14   class members:

15          Class Members

16          All individuals employed by Foodliner as truck drivers in California at any time from

17   November 3, 2012 to August 17, 2018.

18          PAGA Subclass Members

19          Class members employed by Foodliner between October 31, 2015 to August 17, 2018.

20   Final Approval Order at 3.

21          2.      As used herein, the terms “Settlement” and “Settlement Agreement” shall refer

22   to the Joint Stipulation and Settlement of Class Action Claims filed by the Named Plaintiffs on

23   July 12, 2018 as Exhibit 1 to the Declaration of Hunter Pyle in Support of Plaintiff’s Motion for

24   Preliminary Approval of Class Action Settlement (Dkt. No. 49).

25          3.      Named Plaintiffs shall be paid incentive payments of $10,000.00 to Plaintiff

26   Austin and $5,000.00 each to Plaintiffs Corduck, Dial, Gibson, and Smith, out of the Gross

27   Settlement Amount, in accordance with the terms of the Settlement Agreement and the Final

28
                                                        1                      Case No. 4:16-cv-07185-HSG
                                                  JUDGMENT
 1   Approval Order.

 2          4.      The California Labor and Workforce Development Agency shall be paid

 3   $61,053.75 out of the Gross Settlement Amount as its share of the PAGA penalties, in

 4   accordance with the terms of the Settlement Agreement and the Final Approval Order.

 5   Individual settlement payments shall be paid to the participating Settlement Class members out

 6   of the Net Settlement Sum, in accordance with the terms of the Settlement Agreement.

 7          5.      Class Counsel shall be paid $300,000 in attorneys’ fees from the Gross

 8   Settlement Amount in accordance with the terms of the Settlement Agreement and the Final

 9   Approval Order.

10          6.      Class Counsel’s litigation costs of $ 22,221.37 shall be paid out of the Gross

11   Settlement Amount in accordance with the terms of the Settlement Agreement and the Final

12   Approval Order.

13          7.      The Claims Administrator, Simpluris, Inc., shall be paid for its fees and expenses

14   in connection with the administration of the Settlement Agreement out of the Gross Settlement

15   Amount, in accordance with the terms of the Settlement Agreement and the Final Approval

16   Order, in the amount of $4,500.

17          8.      By this Judgment, the Named Plaintiffs and each member of the Rule 23 Class

18   and PAGA Subclass who has not timely and validly requested exclusion from the Settlement by

19   opting out (collectively, the “Participating Class Members”), hereby release Defendant and the

20   Released Parties (as defined in the Settlement Agreement at ¶ 27) from the Released Claims (as

21   defined in the Settlement Agreement at ¶ 28), and all of the Released Claims are dismissed with

22   prejudice as to the Participating Class Members. One Class Member has opted-out of the

23   Settlement and will not be bound by the Final Approval Order or this Judgment.

24          9.      By this Judgment, the Participating Class Members are permanently barred from

25   asserting any of the Released Claims in the future. The parties are to bear their own attorneys’

26   fees and costs, except as otherwise provided in the Settlement Agreement and the Final

27   Approval Order.

28
                                                       2                     Case No. 4:16-cv-07185-HSG
                                                 JUDGMENT
 1          10.     The Court reserves and retains exclusive jurisdiction over the Action, the Named

 2   Plaintiffs, the Settlement Class, and Defendant for the purposes of supervising the

 3   implementation, effectuation, enforcement, construction, administration, and interpretation of

 4   the Settlement Agreement and this Judgment.

 5          11.     Final judgment is hereby entered pursuant to Rule 23(c)(3) of the Federal Rules

 6   of Civil Procedure. This document shall constitute a final judgment for purposes of Rule 58 of

 7   the Federal Rules of Civil Procedure.

 8   IT IS SO ORDERED.

 9

10
     Dated: June 12, 2019                                 ________________________________
11                                                        Hon. Haywood S. Gilliam, Jr.
12                                                        United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3                     Case No. 4:16-cv-07185-HSG
                                                JUDGMENT
